DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 4–6, 8, and 12–19 is/are pending.
Claim(s) 2, 3, 7, and 9–11 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 112
Claim(s) 1, 4–6, 8, and 12–19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "lithium manganese oxide," "nanocrystalline spinel LiMn2O4," and "polypyrrole-coated spinel-type LiMn2O4 nanotubes." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "lithium manganese oxide," and the claim also recites "nanocrystalline spinel LiMn2O4," and "polypyrrole-coated spinel-type LiMn2O4 nanotubes," which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitations "vanadium oxide" and "polypyrrole/V2O5 nanocomposites." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "vanadium oxide," and the claim also recites "polypyrrole/V2O5 nanocomposites," which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4–6, 8, and 12–19 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4–6, 8, and 12–19 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention

Allowable Subject Matter
Claim(s) 1, 4–6, 8, and 12–19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Kim et al . (In Situ Formation of Protective Coatings on Sulfur Cathodes in Lithium Batteries with LiFSI-Based Organic Electrolytes, hereinafter Kim).
Kim discloses a method for preparing a flexible all-solid-state lithium-ion secondary battery, comprising preparing a gelable system (P7/C1/L13–P8/C1/L12); assembling one or more negative electrodes, one or more separator, and one or more positive electrodes to obtain an assembled battery (P7/C1/L13–P8/C1/L12); injecting the gelable system into the assembled battery (P7/C1/L13–P8/C1/L12), sealing, and standing still (P7/C1/L13–P8/C1/L12), wherein the gelable system forms a gel electrolyte inside the assembled battery to obtain the flexible all-solid-state lithium-ion secondary battery (P3/L1–6), wherein the gelable system comprises a lithium salt, an ether compound selected from at least one cyclic ether compounds, a second electrolyte and/or a solvent therefor, optionally inorganic nanoparticles, optionally polyester, and optionally gelable polymeric component (P7/C1/L13–P8/C1/L12), a mass fraction of the gelable polymeric component in the gelable system being less than or equal to 1 wt % (P7/C1/L13–P8/C1/L12), wherein, in the gelable system, a mass fraction of the lithium salts is greater than or equal to 5 wt % and less than 60 wt % (see LiFSI, P7/C1/L13–P8/C1/L12), a mass fraction of the ether compounds is greater than or equal to 20 wt % and less than or equal to 60 wt % (see DIOX, P7/C1/L13–P8/C1/L12), a mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 20 wt % and less than or equal to 75 wt % (see DME, P7/C1/L13–P8/C1/L12), a mass fraction of the inorganic nanoparticle is greater than or equal to 0 wt % and less than or equal to 30 wt % (P7/C1/L13–P8/C1/L12), and a mass fraction of the polyester is greater than or equal to 0 wt % and less than or equal to 30 wt % (P7/C1/L13–P8/C1/L12) or in the gelable system, a mass fraction of the lithium salts is greater than or equal to 10 wt % and less than or equal to 40 wt % (see LiFSI, P7/C1/L13–P8/C1/L12), a mass fraction of the ether compounds is greater than 60 wt % and less than or equal to 85 wt % (see DIOX, P7/C1/L13–P8/C1/L12), a mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 5 wt % and less than or equal to 30 wt % (see DME, P7/C1/L13–P8/C1/L12), a mass fraction of the inorganic nanoparticle is greater than or equal to 0 wt % and less than or equal to 20 wt % (P7/C1/L13–P8/C1/L12), and a mass fraction of the polyester is greater than or equal to 0 wt % and less than or equal to 20 wt % (P7/C1/L13–P8/C1/L12).
Kim does not disclose, teach, or suggest the following distinguishing feature(s):
A method for preparing a flexible all-solid-state lithium-ion secondary battery, comprising preparing a gelable system including tetrahydrofuran, 1,3,5-trioxacyclohexane, or 3,3-dichloromethyloxetane.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4–6, 8, and 12–19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akbulut (Conductivity hysteresis in polymer electrolytes incorporating poly(tetrahydrofuran)) discloses a gel electrolyte comprising polytetrahydrofuran (FIG. 1, §2.1.5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725